Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/20 is being considered by the examiner.
Preliminary Amendment
Applicant's preliminary submission dated 12/17/20 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the moving means of claim 16 and the functional module comprising an emitting device, a receiving device, or a display device of claims 4 and 25 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 7 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite the limitation "the passage". There is insufficient antecedent basis for this limitation in these claims.
Regarding claim 16, the limitation "moving means" invokes the 112f and the associated structure thereof is thus looked for in the specification. However, the disclosure as a whole does not explicitly show any structure for the moving means, and therefore, the scope of claim 16 is not clearly defined. 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1, 3-4, 9-12, 18-19, 22-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA (US 2015/0015703).
Regarding claim 1, LAFEMINA discloses a luminaire system (FIG.s 1-8) comprising: a light source (such as 50 FIG. 1); a holder (66 FIG. 1C); and a casing (part of 22 FIG. 1) provided with a seat (such as 60 FIG. 4, 6-7) for receiving the holder, said holder being configured for holding a functional module (camera inside 28 FIG. 4), wherein the holder is configured for being positioned in different positions in the seat (operationally evident).
Although LEFAMINA does not explicitly refer to the claimed elements as a holder, a seat and a functional module, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the system of LEFAMINA as a functionally and structurally equivalent of the claimed elements, and absent any significant structural details of these features in the claim language, any modification or alteration to perform the same function is within the ordinary skills in the art. 
Regarding claim 24, LEFAMINA discloses a luminaire system (FIG.s 1-8) comprising: a light source (50 FIG. 1); a holder (66 FIG. 1C); and a luminaire casing (part of 22 FIG. 1) provided with a seat (60 FIG. 4, 6-7) for receiving the holder, said holder being configured for holding a functional module (camera inside 28 FIG. 4), wherein the holder is configured for being positioned in different positions in the seat, 
Although LEFAMINA does not explicitly refer to the claimed elements as a holder, a seat and a functional module, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the system of LEFAMINA as a functionally and structurally equivalent of the claimed elements, and absent any significant structural details of these features in the claim language, any modification or alteration to perform the same function is within the ordinary skills in the art. 
Regarding making the seat integral to the casing, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the seat and the casing in one piece in accordance to a preferred structural modularity of the assembly, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Regarding claim 25, LEFAMINA discloses a luminaire system (FIG.s 1-8) comprising: a light source (50 FIG. 1); a holder (66 FIG. 1C); a functional module (camera inside 28 FIG. 4) provided to the holder, said holder holding the functional module; and a luminaire casing (22 FIG.s 1 and 7) provided with a seat (60 FIG. 4, 6-7) for receiving the holder, wherein the holder is configured for being positioned in different positions in the seat (structurally evident), wherein the functional module comprises a sensor device (such as a surveillance camera), an emitting device, a receiving device, or a display device, and wherein the light source is arranged in or on the casing.

Regarding the sensor device, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the camera of LEFAMINA is a photo-sensor at its core and may be interpreted as a sensor accordingly during its intended operation. 
Regarding claim 3, LEFAMINA further discloses the functional module provided to the holder (evident of 28 FIG.s 1-8).
Regarding claim 4, LEFAMINA further discloses the functional module comprises a sensor device (such as the photo-sensor of the camera), an emitting device, a receiving device, or a display device.
Regarding the sensor device, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the camera of LEFAMINA is a photo-sensor at its core and may be interpreted as a sensor accordingly during its intended operation. 
Regarding claim 9, LEFAMINA further discloses the holder is configured for being rotated in a mounted position of the holder (structurally evident of FIG. 4) along at least a 20°-arc around a first rotating axis and for being rotated along at least a 20°-arc around a second rotating axis.

Regarding claim 10, LEFAMINA discloses a portion of the holder is located outside of the casing in a mounted position of the holder (structurally evident).
Regarding claim 11, LEFAMINA further discloses the holder has a cavity configured for containing the functional module (required), said cavity comprising a window (such as 62 and 68 FIG. 1) for being transparent to predetermined signals in a mounted position of the holder.
Regarding claim 12, LEFAMINA further discloses the holder is transparent to predetermined signals (part of holder include the window which is transparent to the optical signals detected by camera, the rest of the holder is transparent at least to a range of X-ray signals, as all matter is).
Regarding claim 16, LEFAMINA further discloses a moving means (such as anything that moves the holder, such as a user or the physical structure of the holder or any other known moving means capable of the moving shown by FIG. 4) configured for moving the holder from a first position to a second position; and a controller (required, ¶[0048]) configured for: controlling the sensing, emitting, displaying, or receiving of predetermined signals by the functional module; and controlling the light source or the 
Regarding claim 18, LEFAMINA further discloses the light source is arranged outside of the holder in or on the casing (evident of FIG.s 1-8).
Regarding claim 19, LEFAMINA further discloses the casing is a luminaire casing (evident), wherein the light source is arranged inside the luminaire casing (FIG. 1), and wherein the holder is arranged inside the luminaire casing when received by the seat (see FIG.s 3, 6 and 8).
Regarding claim 22, LEFAMINA the seat provided to the casing is a seat integral (as brought together to make a whole) to the casing.
Regarding making the seat integral to the casing, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the seat and the casing in one piece in accordance to a preferred structural modularity of the assembly, since it has been held that forming in one piece an article which has formally been formed in two pieces and put together involves only routine skill in the art (see Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Regarding claim 23, LEFAMINA further discloses the holder holds the functional module (operationally and physically required).
Regarding claim 26, LEFAMINA further discloses the light source is arranged in or on the casing (FIG. 1), and wherein the casing is a luminaire casing (evident) and the seat is integrated in the luminaire casing.
Regarding making the seat integral to the casing, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the seat and the casing in one piece in accordance to a preferred structural modularity of Howard v. Detroit Stove Works, 150 U.S. 164 (1893)).
Claim 2, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA in view of CADISCH (US 10309630). 
Regarding claim 2, LEFAMINA does not explicitly disclose a sealing means arranged for providing sealing between the holder and the seat in the different positions, wherein the sealing means comprises at least one O-ring.
CADISCH teaches a sealing means (see 27a and 27b FIG. 9a) arranged for providing sealing between a holder (30 FIG. 9a) and a seat (20, 22 FIG. 9a) in the different positions, wherein the sealing means comprises at least one O-ring.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a sealing O-ring and its associated structural details, such as taught by CADISCH, between the seat and holder of LEFAMINA in order to improve the structural integrity and durability of the assembly. 
Regarding claim 6, CADISCH further teaches the sealing means is provided on the inner surface portion of the passage cooperating with the outer surface portion of the holder (as shown in FIG. 9a).
The motivation to combine is same as in claim 2 above. 
Regarding claim 7, CADISCH further teaches the circumferential inner surface portion of the passage has a stepped profile (each groove is made up of at least two steps as shown in FIG. 9a), and wherein the sealing means comprises at least one seal provided to at least one step surface of the stepped profile (structurally evident).
. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA in view of TOTANI (US 2012/0263450).
Regarding claim 5, LEFAMINA further discloses a passage (structurally required of 60 FIG. 4); wherein: (i) a rotation-symmetrical circumferential inner surface portion of the passage cooperates with a spherical circumferential outer surface portion of the holder or (ii) a spherical circumferential inner surface portion of the passage cooperates with a rotation-symmetrical circumferential outer surface portion of the holder (structurally required), and wherein a portion of the holder protrudes through the outer end in a mounted position of the holder in the seat (structurally evident).
LEFAMINA does not explicitly show the passage having an inner surface extending between an outer end and an inner end, said inner end being adjacent to an inner part of the casing, wherein the outer end is narrower than the inner end.
TOTANI further teaches a passage (structurally evident of 62 and 63 FIG. 12) having an inner surface extending between an outer end and an inner end, said inner end being adjacent to an inner part of the casing, wherein the outer end is narrower than the inner end (evident of shape in FIG. 12); wherein, a rotation-symmetrical circumferential inner surface portion of the passage cooperates with a spherical circumferential outer surface portion of the holder, or a spherical circumferential inner surface portion of the passage cooperates with a rotation-symmetrical circumferential outer surface portion of the holder (structurally required), and wherein a portion of the holder protrudes through the outer end in a mounted position of the holder in the seat (structurally evident).
. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAFEMINA in view of KARMAN (US 10962167).
Regarding claim 13, LEFAMINA does not explicitly show a locking means. 
KARMAN (see FIG.s 1-26) teaches a locking means (such as the flange screwed holding 21 in 10 in FIG. 7, see also 105 FIG.s 21 and 22) configured for, after having positioned the holder in the seat, locking the positioned holder with respect to the seat, wherein said locking means comprises a circular opening (structurally evident) for cooperating with a spherical circumferential outer surface portion of the holder.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a locking means, such as taught by KARMAN, with the holder and seat assembly of LEFAMINA in order to improve the operational modularity of the assembly. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
OKUNO (US 6707619), MCKAUGHAN (US 2010/0283854), GILLBERT (US 2018/0109704), RAY (US 2012/0321374), KARAI (US 10626912).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875